DETAILED ACTION
Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “A method for coiled-tubing operations the method comprising…” should read as “A method for coiled-tubing operations, the method comprising…”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “wherein the flow-through sliding inner tube is made of steel…” should read as “wherein the . Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “reduce[[s]] flow turbulence and wear of the flow-through sliding inner tube…” should read as “reduce[[s]] flow turbulence and wear of the . Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “…a first portion at the up-hole end having a first diameter of the central axial conduit that is smaller than a standard internal diameter of the workstring 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US Patent 3,989,114; herein “Tschirky”) in view of Knobloch, Jr. et al. (US Publication 2011/0203809 A1; herein “Knobloch, Jr.”).

In regards to claim 1, Tschirky discloses: A method for tubing operations (at least column 1, lines 5-9 introduces “This invention relates to in-hole, bore-hole drilling equipment and method employing a circulating fluid for removal of cuttings”), the method comprising: 
	(i) providing a downhole fluid-pressure safety bypass apparatus (as shown in at least figures 2 & 6) comprising: 
	(a) an intake tube section (at least 3) adapted to mount at an up-hole end to a workstring up-hole from a downhole portion of the workstring (at least figures 1-2 & 6 introduces the workstring, comprising at least 1 & 2, to be coupled to the uphole end of at least 3), the intake tube section having a central axial conduit (longitudinal bore of at least 3), the central axial conduit having an up-hole portion (central axial conduit portion of at least 3 uphole of the uphole-end of element 24, as shown in at least figures 2 & 6) extending from the up-hole end to a middle portion of the intake tube section (Examiner notes that the claim language is broad in nature as one of ordinary skill in the art can establish the “middle portion” of at least 3 to be any arbitrary area/portion between the uphole and downhole end portions of the element 3, as shown in at least figures 2 & 6, to meet the limitation) wherein the up-hole portion of the central axial conduit has a first cross-sectional area (first cross-sectional area of the central axial conduit within at least 3 uphole of at least element 17, as shown in at least figures 2 & 6), and the central axial conduit having a downhole portion (central axial conduit portion of at least 3 downhole of the downhole-end of element 3, as shown in at least figures 2 & 6) wherein the central axial conduit of the intake tube section has a second cross-sectional area larger than the first cross-sectional area (second cross-sectional area of the central axial conduit within at least 3 downhole of element 32, as shown in at least figures 2 & 6), wherein the transition in the central axial conduit from the first cross-sectional area to the second cross-sectional area defines a shoulder (at least unlabeled shoulder radially adjacent the bypass ports 15, as shown in at least figures 2 & 6); 
	(b) an outflow tube section (at least 4) having an up-hole end (of at least 4) adapted to mount to the downhole end of the intake tube section (of at least 3, as shown in at least figures 2 & 6), and having a downhole end (of at least 4) adapted to mount to the downhole portion of the workstring (at least figure 1 introduces the downhole portion of the workstring, comprising the plurality of tubing subs comprising at least 5, 6, 7, 8, to be coupled to the downhole end of at least 4 to form the downhole drilling tool), wherein the outflow tube section has a central axial conduit having a third cross-sectional area close to the first cross-sectional area of the intake tube section (Examiner notes that the central conduit of at least 4, as shown in at least figure 1, defines a plurality of third cross-sectional areas, which is “close” to the first cross-sectional area of the intake tube section 3, as further shown in at least figure 2), and wherein the outflow tube section has a fourth cross- sectional area larger than the third cross-sectional area at the downhole end (Examiner notes that in light of the broad claim language, the fourth cross-sectional area is defined as the external, circumferential cross-sectional area about the tubing string section 4 which would be considered larger than the third cross-sectional area at the downhole end, as shown in at least figure 1); 
	(c) at least one fluid bypass port (at least 15), from the middle portion of the central axial conduit of the intake tube section to the exterior of the intake tube section (of at least 3, as shown in at least figures 2 & 6); 
	(d) a coiled spring (at least 27) positioned downhole of the at least one fluid bypass port in the central axial conduit of the downhole portion of the intake tube section (as shown in at least figures 2 & 6) and in contact (i.e. indirect contact) with the up-hole end of the outflow tube section (as shown in at least figures 2 & 6); and 
	(e) a sliding inner tube (at least 24) positioned in the intake tube section (at least 3) up-hole from the coiled spring (as shown in at least figures 2 & 6), the sliding inner tube operable to move between a first position in which an up-hole end of the sliding inner tube is up-hole from an up-hole edge of the at least one fluid bypass port (at least column 3, lines 27-60 introduces the up-hole end of the sliding inner tube 24 to block the up-hole edge of the at least one fluid bypass port 15, as shown in at least figure 2) and a second position in which the up-hole end of the sliding inner tube (at least 24) is downhole from the up-hole edge of the at least one fluid bypass port (of at least 15; at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”), wherein the sliding inner tube has a downhole end surface in contact with an up-hole end of the coiled (at least figures 2 & 6 introduces the most uphole-end surface of the spring 27 to abut against the downhole end surface of the sliding inner tube 24), wherein the sliding inner tube has a first external diameter matching a diameter of the central axial conduit having the first cross-sectional area of the intake tube section at an up-hole end (at least figure 2 introduces the element 17 to establish the external diameter of at least 24 to match the diameter of the central axial conduit having the first cross-sectional area of the intake tube section at least 3 at an up-hole end about the neck 16), wherein the sliding inner tube (at least 24) has a second external diameter larger (most radially outward longitudinal surface of at least 24 adjacent to element 32) than the diameter of the first cross-sectional area of the intake tube section (first cross-sectional area of the central axial conduit within at least 3 uphole of at least element 17, as shown in at least figures 2 & 6), wherein the transition from the first external diameter to the second external diameter defines a shoulder of the sliding inner tube (most radially outward unlabeled slanted shoulder surface adjacent element 15, as shown in figure 2), and wherein the sliding inner tube has a central axial conduit (central bore of at least 24, as shown in at least figures 2 & 6); 
	(ii) pumping drilling fluid down the workstring (at least column 2, lines 38-68 introduces “Drilling fluid referred to as mud is pumped through the swivel down the drill pipe and the drill collars through the motor and the discharge nozzles in the bit…”). 
	Tschirky teaches the above limitations as they relate to the fluid pressure bypass, however, does not expressly disclose that the conveyance uses coiled tubing.
(at least paragraph [0002] introduces “…resent inventions relate, generally, to apparatus and methods used in well servicing, such as oil and gas wells”) for coiled-tubing operations (as shown in at least figures 11-12; at least abstract and paragraph [0038] introduces “…the bypass tool 10 will be described by reference to FIG. 3-14”; at least paragraph [0033] introduces “…The term "tubing string" is used herein to refer to coil tubing, tubing, drill pipe or other tool deployment strings”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Tschirky to include the teachings of Knobloch, Jr., by modifying the bypass apparatus for the downhole tubing operation taught by Tschirky to include for the bypass apparatus to be a part of a downhole coiled-tubing operation taught by Knobloch, Jr. in light of simple substitution of a known conveyance since Knobloch, Jr. expressly teaches that multiple tubing strings are known alternatives, further supported by MPEP 2143, section I, subsection B. 

In regards to claim 3, Tschirky further discloses: wherein said intake tube section, said outflow tube section, and said sliding inner tube further have the form of round tubes (at least column 3, line 27- column 4, line 36 and claim introduces for the downhole subs 3, 4 and the sliding inner tube 24 to be rounded tubular members).

In regards to claim 5, Tschirky further discloses: wherein said sliding inner tube (at least 24) has a central axial conduit (central bore of at least 24) with a tapered decreasing cross-sectional area (at least 32), adapted to reduce flow turbulence and wear of the flow-through sliding inner tube (as shown in at least figure 2; at least column 3, line 15- column 4, line 25 introduces flowing drilling fluid through the downhole tubing string with a decreasing cross-sectional area, and in the absence of more explicit structure and related to reducing turbulence, such a condition is intended use).

In regards to claim 6, Tschirky further discloses: wherein the at least one fluid bypass port (at least 15) comprises more than one said fluid bypass port (at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”).

In regards to claim 7, Tschirky discloses: claim 1 above.
	However, Tschirky in view of Knobloch, Jr. appears to be silent in regards to: wherein said downhole fluid-pressure safety bypass apparatus further comprises more than two said fluid bypass ports.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Tschirky in view of Knobloch, Jr. to include for more than two said fluid bypass ports to allow for controlling the flow of at least drilling fluid through the downhole tubing string for purposes of drilling a wellbore for formation fluid (i.e. oil, gas, water, etc.) recovery. Furthermore, in the absence of an unexpected result, the mere duplication of parts has been held as an obvious design choice.  

In regards to claim 8, Tschirky further discloses: wherein said downhole fluid-pressure safety bypass apparatus further comprises more than one said fluid bypass port distributed circumferentially about said intake tube section (at least column 3, line 27- column 4, line 36 and claim introduces for the downhole subs 3, 4 and the sliding inner tube 24 to be rounded tubular members; with that being said, Examiner notes that the fluid bypass ports 15 are distributed circumferentially about said intake tube section 3 in light of the tubular structural nature of intake tube section 3, as shown in at least figures 2 & 6).

In regards to claim 9, Tschirky further discloses: wherein the at least one fluid bypass port comprises more than one said fluid bypass port distributed equidistantly (at least figure 2 introduces for the bypass ports 15 to be equidistant from one another).

In regards to claim 10, Tschirky discloses: A method of protecting a downhole mud motor from excessive fluid pressure during tubing operations (at least column 1, lines 5-9 and column 1, lines 24-33 introduces using an apparatus, as shown in at least figures 2 & 6, “…reduces the pressure required to be generated by the pumps at the surface by avoiding the pressure drop across the motor and the bit”), comprising the steps: 
	(i) providing a downhole fluid-pressure safety bypass apparatus (as shown in at least figures 2 & 6) comprising: 
	(a) an intake tube section (at least 3) having a central axial conduit (central axial bore of at least 3, as shown in at least figures 2 & 6), an up-hole end connected to a workstring (at least figures 1-2 & 6 introduces the workstring, comprising at least 1 & 2, to be coupled to the uphole end of at least 3), a downhole end (of at least 3, as shown in at least figures 2 & 6), a first portion at the up-hole end having a first diameter of the central axial conduit (central axial conduit portion of at least 3 uphole of element 24a, as shown in at least figure 2) that is smaller than a standard internal diameter of the workstring (Examiner notes that in light of the 35 U.S.C. 112(b) rejection, the “standard internal diameter of the workstring” is defined as at least the internal diameter of the downhole end portion of at least 3, which is larger than said first diameter, as shown in at least figures 2 & 6), and a second portion downhole of the first portion (central axial conduit portion of at least 3 downhole of element 33, as shown in at least figure 2) and having a second diameter of the central axial conduit that is larger than the first diameter (as shown in at least figure 2), the transition in the central axial conduit from the first diameter to the second diameter defining a shoulder (shoulder element, as depicted in the illustration of figure 2 below), and at least one fluid bypass port formed in the intake tube section up-hole of the shoulder (as shown in at least figure 2), the at least one fluid bypass port adapted to allow passage of drilling fluid (at least column 2, lines 38-68 introduces “Drilling fluid referred to as mud is pumped through the swivel down the drill pipe and the drill collars through the motor and the discharge nozzles in the bit…”) from the intake tube section to an annulus outside of the workstring (at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”); 
	(b) an outflow tube section (at least 4) having a central axial conduit (of at least 4) in fluid communication with the central axial conduit of the intake tube section (at least column 3, lines 27-60 introduces the up-hole end of the sliding inner tube 24 to block the up-hole edge of the at least one fluid bypass port 15, as shown in at least figure 2; due to the blockage of the ports, the drilling fluid is diverted further downhole within the drilling tool, which allows for fluid communication within central conduit between the intake tube section and the outflow tube section), an up-hole end (at least 4) engaged with the downhole end of the intake tube section (of at least 3, as shown in at least figures 2 & 6), and a downhole end operationally connected to the mud motor (at least column 2, lines 56-68 introduces “Drilling fluid referred to as mud is pumped through the swivel down the drill pipe and the drill collars through the motor...”); 
	(c) a flow-through sliding inner tube (at least 24) positioned in the intake tube section (at least 3), the flow-through sliding inner tube operable to move between a first position in which an up-hole end of the flow-through sliding inner tube is up-hole from an up-hole edge of the at least one fluid bypass port (of at least 15; at least column 3, lines 27-60 introduces the up-hole end of the sliding inner tube 24 to block the up-hole edge of the at least one fluid bypass port 15, as shown in at least figure 2) and a second position in which the up-hole end of the flow-through sliding inner tube is downhole from the up-hole edge of the at least one fluid bypass port (of at least 15; at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”), the flow-through sliding inner tube having a first part with a first external diameter matching the first diameter of the central axial conduit of the intake tube section (external diameter of at least 24 uphole of at least element 24a, as shown in at least figure 2, matches the diameter of said first diameter of at least 3) and a second part having a second external diameter matching the second diameter of the central axial conduit of the intake tube section (external diameter of at least 24 downhole of element 33, as shown in at least figure 2, matches the diameter of said second diameter of at least 3); and 
(at least 27; at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”; with that being said, Examiner notes that it is inherent to which one of ordinary skill in the art would recognize the coiled springs to be calibrated to respond to a certain pressure threshold during actuation) within the central axial conduit of the second portion of the intake tube section (as shown in at least figures 2 & 6), the coiled spring in contact (i.e. indirect contact) with the up-hole end of the outflow tube section and the second part of the flow-through sliding inner tube (as shown in at least figures 2 & 6); and 
	(ii) pumping the drilling fluid down the workstring (at least column 2, lines 38-68 introduces “Drilling fluid referred to as mud is pumped through the swivel down the drill pipe and the drill collars through the motor and the discharge nozzles in the bit…”).

    PNG
    media_image1.png
    794
    1248
    media_image1.png
    Greyscale

	Tschirky teaches the above limitations as they relate to the fluid pressure bypass, however, does not expressly disclose that the conveyance uses coiled tubing.
	The teachings of Knobloch, Jr. introduces a tubing string comprising a mounted downhole bypass apparatus therein. Knobloch, Jr. discloses: A method of coiled-tubing operations (as shown in at least figures 11-12; at least abstract and paragraph [0038] introduces “…the bypass tool 10 will be described by reference to FIG. 3-14”; at least paragraph [0033] introduces “…The term "tubing string" is used herein to refer to coil tubing, tubing, drill pipe or other tool deployment strings”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Tschirky to include the teachings of Knobloch, Jr., by modifying the bypass apparatus for the downhole tubing operation taught by Tschirky to 

In regards to claim 12, Tschirky further discloses: wherein the up-hole end of the outflow tube section (of at least 4) is fitted in the down-hole end of the intake tube section (of at least 3) and forms an annular surface (radially most external surface of at least 3 & 4, as shown in at least figures 2 & 6), which is in contact with the coiled spring (the indirect contact of the coiled springs 27, as shown in at least figures 2 & 6).

In regards to claim 13, Tschirky further discloses: wherein the first part of the flow-through sliding inner tube has longitudinal dimensions sufficient to cover the at least one fluid bypass port when the flow-through sliding inner tube is in the first position (at least column 3, lines 27-60 introduces the up-hole end of the flow-through sliding inner tube 24 to block the up-hole edge of the at least one fluid bypass port 15, as shown in at least figure 2).

In regards to claim 14, Tschirky further discloses: wherein the at least one fluid bypass port (at least 15) has sufficient diameter to allow diverting of a portion of the drilling fluid through said at least one fluid bypass port directly into the annulus, thereby increasing flow up the annulus when the flow-through sliding inner tube is in the second (at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US Patent 3,989,114; herein “Tschirky”) in view of Knobloch, Jr. et al. (US Publication 2011/0203809 A1; herein “Knobloch, Jr.”), as applied to claim 1, and in further view of Official Notice.

In regards to claim 2, Tschirky in view of Knobloch, Jr. disclose claim 1 above.
	However, Tschirky in view of Knobloch, Jr. appears to be silent in regards to: wherein the sliding inner tube is made of steel.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Tschirky in view of Knobloch, Jr. to include for the sliding inner tube to be made of steel to allow for at least withstanding high pressure, high temperatures during wellbore operations (see MPEP 2144.03, Section (A), .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US Patent 3,989,114; herein “Tschirky”) in view of Knobloch, Jr. et al. (US Publication 2011/0203809 A1; herein “Knobloch, Jr.”), as applied to claim 1, and in further view of the teachings of Fetoui.

In regards to claim 4, Tschirky in view of Knobloch, Jr. discloses claim 1 above. 
	Tschirky in view of Knobloch, Jr. teaches claim 1, but fails to teach that the tubular string has a specific external diameter dimension. 
	Nonetheless, the API standard for tubing specifications teaches that 2 inches- 2.5 inches is a known tubular diameters (see the API standard tubing grades/specifications, as introduced in https://web.archive.org/web/20081010051639/http://www.oilproduction.net/files/005-apitubing.pdf; furthermore, see screenshot of table below).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Tschirky in view of Knobloch, Jr. to include for said intake tube section and said outflow tube section to have a largest external-surface diameter of between 2 and 2.5 inches, inclusive, as it is a known industry standard, modifying a given shape, etc.

    PNG
    media_image2.png
    922
    714
    media_image2.png
    Greyscale


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US Patent 3,989,114; herein “Tschirky”) in view of Knobloch, Jr. et al. (US Publication 2011/0203809 A1; herein “Knobloch, Jr.”) with the teachings of Dodd  (US Patent 6,470,980 B1; herein “Dodd”).

In regards to claim 11, Tschirky further discloses claim 10 above.
	However, Tschirky in view of Knobloch, Jr. appear to be silent in regards to: wherein the downhole end of the intake tube section has an internal diameter greater than an external diameter of the up-hole end of the outflow tube section.
	The teachings of Dodd introduce a plurality of threaded tubing/sub connections to form a downhole drilling tool. Dodd discloses: wherein the down-hole end of the intake tube section (downhole end of at least 18) has an internal diameter (of at least 18 as shown in light of the cross hatching within at least figures 1-4) greater than an external diameter (of at least 20) of the up-hole end of the outflow tube section (uphole end of at least 20, as shown in at least figures 1-4; at least column 2, lines 32-44 introduces “The drill bit sub of the invention desirably includes an elongated tubular first member adapted on an upper end for connection to a running string. The first member includes an upper portion with a central bore open to a top of the tool, and a lower portion having a cylindrical shaped cavity open to a bottom surface of the first member. The cylindrical cavity is internally threaded in a lower portion and has an internal diameter larger than the diameter of the central bore of the upper portion”).
(at least column 1, lines 15-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676